The judgment of the Supreme Court was entered Nov. 28th 1879,
Per Curiam.
This case is ruled by Wood v. Reynolds, 7 W. & S. 406. It was there held that the omission of the middle letter of a name in the judgment-index was fatal to the lien. “It is certain,” say the court, “that an initial, standing with a name of baptism, is no part of it in pleading; but it follows not that an omission of it is to be disregarded as an index of notice to purchasers.” There can beAistinction between purchasers and subsequent judgment-creditors. The latter must be presumed to have searched for prior liens before giving credit to the defendant, and whether they did or not, the rule which requires the judgment-index to give accurate information cannot be departed from without great danger. It is always the duty of the plaintiff to see that his judgment is correctly entered on the index.
Decree affirmed and appeal dismissed at the costs of the appellant.